UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-27622 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1796693 (I.R.S. Employer Identification No.) P.O. Box 1128 Abingdon, Virginia (Address of principal executive offices) 24212-1128 (Zip Code) 276-628-9181 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company (See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Act). Large Accelerated Filer[]Accelerated Filer[]Non-Accelerated Filer []Smaller Reporting Company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 5,011,152 shares of common stock, par value $0.625 per share, outstanding as of May 11, 2011 Highlands Bankshares, Inc. FORM 10-Q For the Quarter Ended March 31, 2011 INDEX PART I. FINANCIAL INFORMATION PAGE Item 1.Financial Statements Consolidated Balance Sheets at March 31, 2011 (Unaudited) and December 31, 2010 3 Consolidated Statements of Income (Unaudited) for the Three Months Ended March 31, 2011 and 2010 4 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2011 and 2010 5 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) for the Three Months Ended March 31, 2011 and 2010 6 Notes to Consolidated Financial Statements (Unaudited) 6-30 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31-37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4.Controls and Procedures 37 PART II.OTHER INFORMATION Item 1.Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3.Defaults Upon Senior Securities 38 Item 4.Removed and Reserved 38 Item 5.Other Information 38 Item 6.Exhibits 38 SIGNATURES AND CERTIFICATIONS 39-46 2 PART I. FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Balance Sheets (Amounts in thousands) ASSETS (Unaudited) March 31, 2011 (Note 1) December 31, 2010 Cash and due from banks $ $ Federal funds sold Total Cash and Cash Equivalents Investment securities available for sale(amortized cost $64,188 at March 31, 2011, $62,093 at December 31, 2010) Other investments, at cost Loans, net of allowance for loan losses of $12,215 at March 31, 2011, $10,320 at December 31, 2010 Premises and equipment, net Deferred tax assets Interest receivable Bank owned life Insurance Other real estate owned Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Interest, taxes and other liabilities Other short-term borrowings Long-term debt Capital securities Total Other Liabilities Total Liabilities STOCKHOLDERS’ EQUITY Common stock (5,011 shares issued and outstanding) Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying Notes to Consolidated Financial Statements 3 Consolidated Statements of Income (Amounts in thousands, except per share data) (Unaudited) Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 INTEREST INCOME Loans receivable and fees on loans $ $ Securities available for sale: Taxable Exempt from taxable income Other investment income 17 21 Federal funds sold 36 5 Total Interest Income INTEREST EXPENSE Deposits Federal funds purchased - 1 Other borrowed funds Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision forLoan Losses NON-INTEREST INCOME Securities gains (losses), net 29 (1
